United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5024                                                September Term, 2021
                                                                      1:21-cv-03392-TSC
                                                      Filed On: April 26, 2022
Church of Jesus Christ of Latter-Day Saints,

              Appellee

Xiu Jian Sun, The Spiritual Adam,

              Appellant

       v.

R. Craig Lawrence, Assistant United States,
et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson and Rogers, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed January 10,
2022, be affirmed. The district court did not abuse its discretion in dismissing the
complaint without prejudice for failure to comply with the pleading standards of Federal
Rule of Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 669-71 (D.C. Cir.
2004). That rule requires “a short and plain statement of the grounds for the court’s
jurisdiction” and “a short and plain statement of the claim showing that the pleader is
entitled to relief,” see Fed. R. Civ. P. 8(a), but appellant’s complaint states no
discernible claim or basis for jurisdiction.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5024                                                September Term, 2021

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2